Exhibit 10.1
 
PHARMA-BIO SERV, INC.
 
2014 Long-Term Incentive Plan
 
1. Purpose; Definitions.
 
The purpose of the Pharma-Bio Serv, Inc. 2014 Long-Term Incentive Plan (the
“Plan”) is to enable Pharma-Bio Serv, Inc. (the “Company”) to attract, retain
and reward key employees of the Company and its Subsidiaries and Affiliates, and
others who provide services to the Company and its Subsidiaries and Affiliates,
and strengthen the mutuality of interests between such key employees and such
other persons and the Company’s stockholders, by offering such key employees and
such other persons incentives and/or other equity interests or equity-based
incentives in the Company, as well as performance-based incentives payable in
cash.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a) “Affiliate” means any corporation, partnership, limited liability company,
joint venture or other entity, other than the Company and its Subsidiaries, that
is designated by the Board as a participating employer under the Plan, provided
that the Company directly or indirectly owns at least 20% of the combined voting
power of all classes of stock of such entity or at least 20% of the ownership
interests in such entity.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Book Value” means, as of any given date, on a per share basis (i) the
stockholders’ equity in the Company as of the last day of the immediately
preceding fiscal year as reflected in the Company’s consolidated balance sheet,
subject to such adjustments as the Committee shall specify at or after grant,
divided by (ii) the number of then outstanding shares of Stock as of such
year-end date, as adjusted by the Committee for subsequent events.
 
(d) “Cause” means a felony conviction of a participant, or the failure of a
participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, or breach of trust or other action by which the
participant obtains personal gain at the expense of or to the detriment of the
Company or conduct which results in civil or criminal liability or penalties,
including penalties pursuant to a consent decree, order or agreement, on the
part of the Company; provided, however, that if the participant has an
Employment Agreement with the Company, a Subsidiary or Affiliate which includes
a definition of “cause,” then “cause” shall have the meaning as defined in such
Employment Agreement.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
 
(f) “Commission” means the Securities and Exchange Commission or any successor
thereto.
 
(g) “Committee” means the Committee referred to in Section 2 of the Plan. If at
any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board.
 
(h) “Company” means Pharma-Bio Serv, Inc., a Delaware corporation, or any
successor corporation.
 
(i) “Deferred Stock” means an award made pursuant to Section 8 of the Plan of
the right to receive Stock at the end of a specified deferral period.
 
(j) “Disability” means disability as determined under procedures established by
the Committee for purposes of the Plan; provided that if the participant has an
Employment Agreement with the Company, a Subsidiary or Affiliate which includes
a definition of “disability,” then “disability” shall have the meaning as
defined in such Employment Agreement.
 
(k) “Early Retirement” means retirement, with the express consent for purposes
of the Plan of the Company at or before the time of such retirement, from active
employment with the Company and any Subsidiary or Affiliate pursuant to the
early retirement provisions of the applicable pension plan of such entity.
 
(l) “Employment Agreement” shall mean an employment or consulting agreement or
other agreement pursuant to which the participant performs services for the
Company or a Subsidiary or Affiliate.
 
 
1

--------------------------------------------------------------------------------

 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, from
time to time, and any successor thereto.
 
(n) “Fair Market Value” means, as of any given date, the market price of the
Stock as determined by or in accordance with the policies established by the
Committee in good faith; provided, that, in the case of an Incentive Stock
Option, the Fair Market Value shall be determined in accordance with the Code
and the Treasury regulations under the Code, including Section 409A of the Code.
 
(o) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
 
(p) “Independent Director” shall mean a “non-employee director” as set forth in
Rule 16b-3 of the Commission pursuant to the Exchange Act or any successor
definition adopted by the Commission; provided that in the event that said rule
(or successor rule) shall not have such a definition, the term Independent
Director shall mean a director of the Company who is not otherwise employed by
the Company or any Subsidiary or Affiliate; provided, however, an Independent
Director shall also be an independent director as determined by the rules or
regulations of the principal stock exchange or market on which the Stock is
traded or, if the Stock is not listed or traded on such exchange, as defined
under the rules of the Nasdaq Stock Market.
 
(q) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
(r) “Normal Retirement” means retirement from active employment with the Company
and any Subsidiary or Affiliate on or after age 65 or such other age as is
designated by the Company, Subsidiary or Affiliate as the normal retirement age.
 
(s) “Other Stock-Based Award” means an award under Section 10 of the Plan that
is valued in whole or in part by reference to, or is otherwise based on, Stock.
 
(t) “Plan” means this Pharma-Bio Serv, Inc. 2014 Long-Term Incentive Plan, as
hereinafter amended from time to time.
 
(u) “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 of the Plan.
 
(v) “Retirement” means Normal Retirement or Early Retirement.
 
(w) “Stock” means the common stock, par value $.0001 per share, of the Company
or any class of common stock into which such common stock may hereafter be
converted or for which such common stock may be exchanged pursuant to the
Company’s certificate of incorporation or as part of a recapitalization,
reorganization or similar transaction.
 
(x) “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 of the Plan to surrender to the Company all (or a portion) of a
Stock Option in exchange for an amount equal to the difference between (i) the
Fair Market Value, as of the date such award or Stock Option (or such portion
thereof) is surrendered, of the shares of Stock covered by such Stock Option (or
such portion thereof), subject, where applicable, to the pricing provisions in
Section 6(b)(ii) of the Plan and (ii) the aggregate exercise price of such Stock
Option or base price with respect to such award (or the portion thereof which is
surrendered).
 
(y) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock and Deferred Stock, if the Committee so determines)
granted pursuant to Section 5 of the Plan.
 
(z) “Stock Purchase Right” means the right to purchase Stock pursuant to Section
9 of the Plan.
 
(aa) “Subsidiary” means any corporation or other business association, including
a partnership (other than the Company) in an unbroken chain of corporations or
other business associations beginning with the Company if each of the
corporations or other business associations (other than the last corporation in
the unbroken chain) owns equity interests (including stock or partnership
interests) possessing 50% or more of the total combined voting power of all
classes of equity in one of the other corporations or other business
associations in the chain. The Board may elect to treat as a Subsidiary an
entity in which the Company possesses less than 50% of the total combined voting
power of all classes of equity if, under generally accepted accounting
principles, the Company may include the financial statements of such entity as
part of the Company’s consolidated financial statements (other than as a
minority interest or other single line item).
 
In addition, the terms “Change in Control,” and “Change in Control Price” shall
have meanings set forth, respectively, in Sections 11(b) and (c) of the Plan.
 
 
2

--------------------------------------------------------------------------------

 
2. Administration.
 
(a) The Plan shall be administered by a Committee of not less than two directors
all of whom shall be Independent Directors, who shall be appointed by the Board
and who shall serve at the pleasure of the Board. If and to the extent that no
Committee exists which has the authority to administer the Plan, the functions
of the Committee specified in the Plan shall be exercised by the Board.
 
(b) The Committee shall have full authority to grant, pursuant to the terms of
the Plan, to officers and other persons eligible under Section 4 of the Plan,
provided that Independent Directors shall not be eligible for options or other
benefits pursuant to the Plan other than as provided in Sections 4(b) and 4(c)
of the Plan: Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights and/or Other Stock-Based Awards. In
particular, the Committee shall have the authority:
 
(i) to select the officers and other eligible persons to whom Stock Options,
Stock Appreciation Rights, Restricted Stock, Deferred Stock, Stock Purchase
Rights and/or Other Stock-Based Awards may from time to time be granted pursuant
to the Plan;
 
(ii) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights and/or Other Stock-Based Awards, or any
combination thereof, are to be granted pursuant to the Plan, to one or more
eligible persons;
 
(iii) to determine the number of shares to be covered by each such award granted
pursuant to the Plan;
 
(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted under the Plan, including, but not limited to,
the share price or exercise price and any restriction or limitation, or any
vesting, acceleration or waiver of forfeiture restrictions regarding any Stock
Option or other award and/or the shares of Stock relating thereto, based in each
case on such factors as the Committee shall, in its sole discretion, determine;
 
(v) to determine whether, to what extent and under what circumstances a Stock
Option may be settled in cash, Restricted Stock and/or Deferred Stock under
Section 5(b)(x) or (xi) of the Plan, as applicable, instead of Stock;
 
(vi) to determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan and/or other cash awards made by the
Company are to be made, and operate, on a tandem basis with other awards under
the Plan and/or cash awards made outside of the Plan in a manner whereby the
exercise of one award precludes, in whole or in part, the exercise of another
award, or on an additive basis;
 
(vii) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant, including
any provision for any determination or method of determination of the amount (if
any) deemed be earned on any deferred amount during any deferral period;
 
(viii) to determine the terms and restrictions applicable to Stock Purchase
Rights and the Stock purchased by exercising such Rights; and
 
(ix) to determine an aggregate number of awards and the type of awards to be
granted to eligible persons employed or engaged by the Company and/or any
specific Subsidiary, Affiliate or division and grant to management the authority
to grant such awards, provided that no awards to any person subject to the
reporting and short-swing profit provisions of Section 16 of the Exchange Act
may be granted awards except by the Committee.
 
(c) In the event that any officers or other participants have Employment
Agreements with the Company which provide for the grant of options to such
participants, unless the Committee or the Board otherwise determines, the
options shall be treated for all purposes as if they were granted pursuant to
this Plan as long as there is a sufficient number of shares available for grant
pursuant to this Plan.
 
(d) The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan and any agreements relating thereto, and otherwise
to supervise the administration of the Plan.
 
(e) All decisions made by the Committee pursuant to the provisions of the Plan
shall be made in the Committee’s sole discretion and shall be final and binding
on all persons, including the Company and Plan participants.
 
 
3

--------------------------------------------------------------------------------

 
3. Stock Subject to Plan.
 
(a) The total number of shares of Stock reserved and available for distribution
under the Plan shall be Two Million Three Hundred Thousand (2,300,000) shares of
Stock. In the event that awards are granted in tandem such that the exercise of
one award precludes the exercise of another award then, for the purpose of
determining the number of shares of Stock as to which awards shall have been
granted, the maximum number of shares of Stock issuable pursuant to such tandem
awards shall be used. A  maximum of One Million Five Hundred Thousand
(1,500,000) of such shares may be issued in connection with awards, other than
Options and Stock Appreciation Rights, that are settled in Stock. Upon the
granting of an award, the number of shares of Stock available under this Section
3 for the granting of further awards shall be reduced as follows:
 
(i) In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Stock shall be reduced by the full number of shares of
Stock subject to the Option or Stock Appreciation Right; and
 
 (ii) In connection with the granting of an award that may be settled in Stock,
other than the granting of an Option or Stock Appreciation Right, the number of
shares of Stock shall be reduced by the full number of shares of Common Stock
subject to the Award.
 
(b) If any award that may be settled in Stock is cancelled, forfeited,
terminated or settled in cash for any reason, the shares of Stock that were
subject to such award shall, to the extent cancelled, forfeited, terminated or
settled in cash, immediately become available for future awards granted under
the Plan as if said award had never been granted; provided, however, that any
shares of Stock subject to an award which are tendered cancelled, forfeited,
withheld or terminated in order to pay the exercise price, purchase price or any
taxes or tax withholdings on an award shall not be available for future awards
granted under the Plan.  Shares of Stock that have been repurchased by the
Company using the proceeds from Stock Option exercise shall not be available for
future awards granted under the Plan..
 
(c) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, stock distribution, reverse split, combination of
shares or other change in corporate structure affecting the Stock, such
substitution or adjustment shall be made in the aggregate number of shares
reserved for issuance under the Plan, in the base number of shares, in the
number and option price of shares subject to outstanding Options granted under
the Plan, in the number and purchase price of shares subject to outstanding
Stock Purchase Rights under the Plan, and in the number of shares subject to
other outstanding awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any award shall always be a whole number, and provided that
the treatment of such options and rights shall be consistent with the nature of
the event. Such adjusted option price shall also be used to determine the amount
payable by the Company upon the exercise of any Stock Appreciation Right
associated with any Stock Option.
 
4. Eligibility.
 
(a) Officers and other key employees and directors of, and consultants and
independent contractors to, the Company and its Subsidiaries and Affiliates (but
excluding, except as to Sections 4(b) and 4(c) of the Plan, Independent
Directors) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company and/or its Subsidiaries and
Affiliates are eligible to be granted awards under the Plan.
 
(b) On each 10th day of January of each year, commencing with the 2014 calendar
year, each person who is an Independent Director on such date shall
automatically be granted a Non-Qualified Stock Option to purchase twenty
thousand (20,000) shares of Stock (or such lesser number of shares of Stock as
remain available for grant at such date under the Plan, divided by the number of
Independent Directors at such date).  Such Stock Options shall be exercisable at
a price per share equal to the greater of the Fair Market Value on the date of
grant or the par value of one share of Stock.  The Non-Qualified Stock Options
granted pursuant to this Section 4(b) and pursuant to Sections 4(c) and 4(d) of
the Plan shall become exercisable cumulatively as to fifty percent (50%) of the
shares subject thereto six months from the date of grant and as to the remaining
fifty percent (50%), eighteen months from the date of grant, and shall expire on
the earlier of (i) five years from the date of grant, or (ii) seven (7) months
from the date such Independent Director ceases to be a director if such
Independent Director ceases to be a director other than as a result of his death
or Disability.  The provisions of this Section 4(b) and said Section 4(c) may
not be amended more than one (1) time in any six (6) month period other than to
comply with changes in the Code or the Employee Retirement Income Security Act
(“ERISA”) or the rules thereunder..
 
(c) At the time an Independent Director is first elected to the Board, such
person shall automatically be granted a Non-Qualified Stock Option to purchase
twenty five thousand (25,000) shares of Stock (or such lesser number of shares
of Stock as remain available for grant at such date under the Plan, divided by
the number of Independent Directors who are elected as directors at such date).
Such Stock Options shall be exercisable at a price per share equal to the
greater of the Fair Market Value on the date of grant or the par value of one
share of Stock.
 
(d) If the Company has an advisory board, (i) at the time each person is
appointed to the advisory board, such person shall automatically be granted a
Non-Qualified Stock Option to purchase five thousand (5,000) shares of Stock (or
such lesser number of shares of Stock as remain available for grant at such date
under the Plan, divided by the number of members of the advisory board who are
appointed at such date) and (ii) on each January 1, following his or her
appointment to the advisory board, each person who is a member of the advisory
board on such date shall automatically be granted a Non-Qualified Stock Option
to purchase five thousand (5,000) shares of Stock (or such lesser number of
shares of Stock as remain available for grant at such date under the Plan,
divided by the number of advisory board members at such date, after giving
effect to the automatic grant of options to Independent Directors pursuant to
Section 4(b) of the Plan). Such Stock Options shall be exercisable at a price
per share equal to the greater of the Fair Market Value on the date of grant or
the par value of one share of Stock.
 
 
4

--------------------------------------------------------------------------------

 
(e) With respect to grants referenced in Sections 4(b) through 4(d) above, the
number of Shares subject to Non-Qualified Stock Options to be granted with
respect to any applicable period and/or event shall be reduced by the Shares
subject to Non-Qualified Stock Options granted with respect to such period
and/or event  pursuant to Sections 4(b) through 4(d) of the 2005 Plan.
 
5. Stock Options.
 
(a) Administration. Stock Options may be granted alone, in addition to or in
tandem with other awards granted under the Plan and/or cash awards made outside
of the Plan. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve. Stock Options granted under the
Plan may be of two types: (i) Incentive Stock Options and (ii) Non-Qualified
Stock Options. The Committee shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights).
 
(b) Option Grants. Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee, in
its sole discretion, shall deem desirable:
 
(i) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee at the time of grant, provided that
the option price of the shares of Stock subject to such Option may not be less
than Fair Market Value of such Stock on the grant date.
 
(ii) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after the date
the Option is granted.
 
(iii) Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at or after grant. If the Committee provides, in its sole discretion, that any
Stock Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall, in its sole discretion,
determine.
 
(iv) Method of Exercise.
 
(A) Subject to whatever installment exercise provisions apply under Section
5(b)(iii) of the Plan, Stock Options may be exercised in whole or in part at any
time during the option period, by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by check, note or
such other instrument, securities or property as the Committee may accept. As
and to the extent determined by the Committee, in its sole discretion, at or
after grant, payments in full or in part may also be made in the form of Stock
already owned by the optionee or, in the case of the exercise of a Non-Qualified
Stock Option, Restricted Stock or Deferred Stock subject to an award hereunder
(based, in each case, on the Fair Market Value of the Stock on the date the
option is exercised, as determined by the Committee).
 
(B) If payment of the option exercise price of a Non-Qualified Stock Option is
made in whole or in part in the form of Restricted Stock or Deferred Stock, the
Stock issuable upon such exercise (and any replacement shares relating thereto)
shall remain (or be) restricted or deferred, as the case may be, in accordance
with the original terms of the Restricted Stock award or Deferred Stock award in
question, and any additional Stock received upon the exercise shall be subject
to the same forfeiture restrictions or deferral limitations, unless otherwise
determined by the Committee, in its sole discretion, at or after grant.
 
(C) No shares of Stock shall be issued until full payment therefor has been
received by the Company. In the event of any exercise by note or other
instrument, the shares of Stock shall not be issued until such note or other
instrument shall have been paid in full, and the exercising optionee shall have
no rights as a stockholder until such payment is made.
 
(D) Subject to Section 5(b)(iv)(C) of the Plan, an optionee shall generally have
the rights to dividends or other rights of a stockholder with respect to shares
subject to the Option when the optionee has given written notice of exercise,
has paid in full for such shares, and, if requested, has given the
representation described in Section 14(a) of the Plan.
 
(v) Non-Transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee.
 
 
5

--------------------------------------------------------------------------------

 
(vi) Termination by Death. Subject to Section 5(b)(ix) of the Plan with respect
to Incentive Stock Options, if an optionee’s employment by the Company and any
Subsidiary or Affiliate terminates by reason of death, any Stock Option held by
such optionee may thereafter be exercised, to the extent such option was
exercisable at the time of death or on such accelerated basis as the Committee
may determine at or after grant (or as may be determined in accordance with
procedures established by the Committee), by the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, for a
period of one year (or such other period as the Committee may specify at grant)
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is the shorter.
 
(vii) Termination by Reason of Disability or Retirement. Subject to Section
5(b)(ix) of the Plan with respect to Incentive Stock Options, if an optionee’s
employment by the Company and any Subsidiary or Affiliate terminates by reason
of a Disability or Normal or Early Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee), for a period of one year (or such
other period as the Committee may specify at grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided, however, that, if the
optionee dies within such one-year period (or such other period as the Committee
shall specify at grant), any unexercised Stock Option held by such optionee
shall thereafter be exercisable to the extent to which it was exercisable at the
time of death for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of termination of employment by reason of Disability or
Normal or Early Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.
 
(viii) Other Termination. Unless otherwise determined by the Committee (or
pursuant to procedures established by the Committee) at or after grant, if an
optionee’s employment by the Company and any Subsidiary or Affiliate terminates
for any reason other than death, Disability or Normal or Early Retirement, the
Stock Option shall thereupon terminate; provided, however, that if the optionee
is involuntarily terminated by the Company or any Subsidiary or Affiliate
without Cause, including a termination resulting from the Subsidiary, Affiliate
or division in which the optionee is employed or engaged, ceasing, for any
reason, to be a Subsidiary, Affiliate or division of the Company, such Stock
Option may be exercised, to the extent otherwise exercisable on the date of
termination, for a period of three months (or seven months in the case of a
person subject to the reporting and short-swing profit provisions of Section 16
of the Exchange Act) from the date of such termination or until the expiration
of the stated term of such Stock Option, whichever is shorter.
 
(ix) Incentive Stock Options.
 
(A) Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify the Plan under Section 422 of the Code, or, without the consent
of the optionee(s) affected, to disqualify any Incentive Stock Option under such
Section 422.
 
(B) To the extent required for “incentive stock option” status under Section
422(d) of the Code (taking into account applicable Treasury regulations and
pronouncements), the Plan shall be deemed to provide that the aggregate Fair
Market Value (determined as of the time of grant) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by the optionee
during any calendar year under the Plan and/or any other stock option plan of
the Company or any Subsidiary or parent corporation (within the meaning of
Section 425 of the Code) shall not exceed $100,000. If Section 422 is hereafter
amended to delete the requirement now in Section 422(d) that the plan text
expressly provide for the $100,000 limitation set forth in Section 422(d), then
this Section 5(b)(ix)(B) shall no longer be operative and the Committee may
accelerate the dates on which the incentive stock option may be exercised.
 
(C) To the extent permitted under Section 422 of the Code or the applicable
regulations thereunder or any applicable Internal Revenue Service pronouncement:
 
(I) If (x) a participant’s employment is terminated by reason of death,
Disability or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Sections 5(b)(vi) and (vii) of the Plan, applied without regard to the $100,000
limitation contained in Section 422(d) of the Code, is greater than the portion
of such option that is immediately exercisable as an “incentive stock option”
during such post-termination period under Section 422, such excess shall be
treated as a Non-Qualified Stock Option; and
 
(II)  if the exercise of an Incentive Stock Option is accelerated by reason of a
Change in Control, any portion of such option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in Section
422(d) of the Code shall be treated as a Non-Qualified Stock Option.
 
(x) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Stock, Deferred Stock or Restricted Stock an option previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the optionee at the time that such offer is made.
 
(xi) Settlement Provisions. If the option agreement so provides at grant or is
amended after grant and prior to exercise to so provide (with the optionee’s
consent), the Committee may require that all or part of the shares to be issued
with respect to the spread value of an exercised Option take the form of
Deferred or Restricted Stock which shall be valued on the date of exercise on
the basis of the Fair Market Value (as determined by the Committee) of such
Deferred or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.
 
 
6

--------------------------------------------------------------------------------

 
6. Stock Appreciation Rights.
 
(a) Grant and Exercise.
 
(i) Stock Appreciation Rights may be granted in conjunction with all or part of
any Stock Option granted under the Plan. In the case of a Non-Qualified Stock
Option, such rights may be granted either at or after the time of the grant of
such Stock Option. In the case of an Incentive Stock Option, such rights may be
granted only at the time of the grant of such Stock Option.
 
(ii) A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.
 
(iii) A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b) of the Plan, in accordance with the procedures established by the
Committee for such purpose. Upon such exercise, the optionee shall be entitled
to receive an amount determined in the manner prescribed in said Section 6(b).
Stock Options relating to exercised Stock Appreciation Rights shall no longer be
exercisable to the extent that the related Stock Appreciation Rights have been
exercised.
 
(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:
 
(i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of this Section 6 and Section 5 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(b) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term, except that this special limitation shall not apply in the event of
death or Disability of the optionee prior to the expiration of the six-month
period. The exercise of Stock Appreciation Rights held by optionees who are
subject to Section 16(b) of the Exchange Act shall comply with Rule 16b-3
thereunder to the extent applicable.
 
(ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the related Stock Option multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.
When payment is to be made in shares of Stock, the number of shares to be paid
shall be calculated on the basis of the Fair Market Value of the shares on the
date of exercise. When payment is to be made in cash, such amount shall be based
upon the Fair Market Value of the Stock on the date of exercise, determined in a
manner not inconsistent with Section 16(b) of the Exchange Act and the rules of
the Commission thereunder.
 
(iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section
5(b)(v) of the Plan.
 
(iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised only to the extent of the number of shares issued under the
Stock Appreciation Right at the time of exercise based on the value of the Stock
Appreciation Right at such time.
 
(v) In its sole discretion, the Committee may grant Stock Appreciation Rights
that become exercisable only in the event of a Change in Control, subject to
such terms and conditions as the Committee may specify at grant; provided that
any such Stock Appreciation Rights shall be settled solely in cash.
 
(vi) The Committee, in its sole discretion, may also provide that, in the event
of a Change in Control, the amount to be paid upon the exercise of a Stock
Appreciation Right shall be based on the Change in Control Price, subject to
such terms and conditions as the Committee may specify at grant.
 
7. Restricted Stock.
 
(a) Administration. Shares of Restricted Stock may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price (if any) to be paid by
the recipient of Restricted Stock, subject to Section 7(b) of the Plan, the time
or times within which such awards may be subject to forfeiture, and all other
terms and conditions of the awards. The Committee may condition the grant of
Restricted Stock upon the attainment of specified performance goals or such
other factors as the Committee may, in its sole discretion, determine. The
provisions of Restricted Stock awards need not be the same with respect to each
recipient.
 
 
7

--------------------------------------------------------------------------------

 
(b) Awards and Certificates.
 
(i) The prospective recipient of a Restricted Stock award shall not have any
rights with respect to such award unless and until such recipient has executed
an agreement evidencing the award and has delivered a fully executed copy
thereof to the Company, and has otherwise complied with the applicable terms and
conditions of such award.
 
(ii) The purchase price for shares of Restricted Stock may be equal to or less
than their par value and may be zero.
 
(iii) Awards of Restricted Stock must be accepted within a period of 60 days (or
such shorter period as the Committee may specify at grant) after the award date,
by executing a Restricted Stock Award Agreement and paying the price, if any,
required under Section 7(b)(ii).
 
(iv) Each participant receiving a Restricted Stock award shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
 
(v) The Committee shall require that (A) the stock certificates evidencing
shares of Restricted Stock be held in the custody of the Company until the
restrictions thereon shall have lapsed, and (B) as a condition of any Restricted
Stock award, the participant shall have delivered a stock power, endorsed in
blank, relating to the Restricted Stock covered by such award.
 
(c) Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 7 shall be subject to the following restrictions and conditions:
 
(i) Subject to the provisions of the Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits, the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Committee may determine, in its sole discretion.
 
(ii) Except as provided in this Section 7(c)(ii) and Section 7(c)(i) of the
Plan, the participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares and the right to receive any regular cash dividends paid out of
current earnings. The Committee, in its sole discretion, as determined at the
time of award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested, subject to Section
14(e) of the Plan, in additional Restricted Stock to the extent shares are
available under Section 3 of the Plan, or otherwise reinvested. Stock dividends,
splits and distributions issued with respect to Restricted Stock shall be
treated as additional shares of Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued, and the Committee may require the
participant to deliver an additional stock power covering the shares issuable
pursuant to such stock dividend, split or distribution. Any other dividends or
property distributed with regard to Restricted Stock, other than regular
dividends payable and paid out of current earnings, shall be held by the Company
subject to the same restrictions as the Restricted Stock.
 
(iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment or other services with
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction will vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.
 
(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares, and other property held by the
Company with respect to such Restricted Shares, shall be delivered to the
participant promptly.
 
(d) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem Stock Option or
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
 
 
8

--------------------------------------------------------------------------------

 
8. Deferred Stock.
 
(a) Administration. Deferred Stock may be awarded either alone, in addition to
or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan. The Committee shall determine the eligible persons to whom
and the time or times at which Deferred Stock shall be awarded, the number of
shares of Deferred Stock to be awarded to any person, the duration of the period
(the “Deferral Period”) during which, and the conditions under which, receipt of
the Stock will be deferred, and the other terms and conditions of the award in
addition to those set forth in Section 8(b). The Committee may condition the
grant of Deferred Stock upon the attainment of specified performance goals or
such other factors or criteria as the Committee shall, in its sole discretion,
determine. The provisions of Deferred Stock awards need not be the same with
respect to each recipient.
 
(b) Terms and Conditions. The shares of Deferred Stock awarded pursuant to this
Section 8 shall be subject to the following terms and conditions:
 
(i) Subject to the provisions of the Plan and the award agreement referred to in
Section 8(b)(vi) of the Plan, Deferred Stock awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(v) of the Plan, where applicable), share certificates
representing the shares covered by the Deferred Stock award shall be delivered
to the participant or his legal representative.
 
(ii) Subject to the provisions of the award agreement and this Section 8, upon
termination of a participant’s employment with the Company and any Subsidiary or
Affiliate for any reason during the Deferral Period for a given award, the
Deferred Stock in question will vest, or be forfeited, in accordance with the
terms and conditions established by the Committee at or after grant.
 
(iii) Based on service, performance and/or such other factors or criteria as the
Committee may determine, the Committee may, at or after grant, accelerate the
vesting of all or any part of any Deferred Stock award and/or waive the deferral
limitations for all or any part of such award.
 
(iv) A participant may elect to further defer receipt of an award (or an
installment of an award) for a specified period or until a specified event (the
“Elective Deferral Period”), subject in each case to the Committee’s approval
and to such terms as are determined by the Committee, all in its sole
discretion. Subject to any exceptions adopted by the Committee, such election
must generally be made at least twelve months prior to completion of the
Deferral Period for such Deferred Stock award (or such installment).
 
(v) Each award shall be confirmed by, and subject to the terms of, a Deferred
Stock agreement executed by the Company and the participant.
 
(c) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem Stock Option or
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a deferred stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
 
9. Stock Purchase Rights.
 
(a) Awards and Administration. The Committee may grant eligible participants
Stock Purchase Rights which shall enable such participants to purchase Stock
(including Deferred Stock and Restricted Stock):
 
(i) at its Fair Market Value on the date of grant;
 
(ii) at a percentage of such Fair Market Value on such date, such percentage to
be determined by the Committee in its sole discretion;
 
(iii) at an amount equal to Book Value on such date; or
 
(iv) at an amount equal to the par value of such Stock on such date.
 
The Committee shall also impose such deferral, forfeiture and/or other terms and
conditions as it shall determine, in its sole discretion, on such Stock Purchase
Rights or the exercise thereof. The terms of Stock Purchase Rights awards need
not be the same with respect to each participant. Each Stock Purchase Right
award shall be confirmed by, and be subject to the terms of, a Stock Purchase
Rights Agreement.
 
(b) Exercisability. Stock Purchase Rights shall generally be exercisable for
such period after grant as is determined by the Committee not to exceed sixty
(60) days. However, the Committee may provide, in its sole discretion, that the
Stock Purchase Rights of persons potentially subject to Section 16(b) of the
Exchange Act shall not become exercisable until six months and one day after the
grant date, and shall then be exercisable for ten trading days at the purchase
price specified by the Committee in accordance with Section 9(a) of the Plan.
 
 
9

--------------------------------------------------------------------------------

 
10. Other Stock-Based Awards.
 
(a) Administration.
 
(i) Other awards of Stock and other awards that are valued in whole or in part
by reference to, or are otherwise based on, Stock (“Other Stock-Based Awards”),
including, without limitation, performance shares, convertible preferred stock
(to the extent a series of preferred stock has been or may be created by, or in
accordance with a procedure set forth in, the Company’s certificate of
incorporation), convertible debentures, warrants, exchangeable securities and
Stock awards or options valued by reference to Fair Market Value, Book Value or
performance of the Company or any Subsidiary, Affiliate or division, may be
granted either alone or in addition to or in tandem with Stock Options, Stock
Appreciation Rights, Restricted Stock, Deferred Stock or Stock Purchase Rights
granted under the Plan and/or cash awards made outside of the Plan.
 
(ii) Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which such award shall
be made, the number of shares of Stock to be awarded pursuant to such awards,
and all other conditions of the awards. The Committee may also provide for the
grant of Stock upon the completion of a specified performance period. The
provisions of Other Stock-Based Awards need not be the same with respect to each
recipient.
 
(b) Terms and Conditions. Other Stock-Based Awards made pursuant to this Section
10 shall be subject to the following terms and conditions:
 
(i) Subject to the provisions of the Plan and the award agreement referred to in
Section 10(b)(v) of the Plan, shares of Stock subject to awards made under this
Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
 
(ii) Subject to the provisions of the Plan and the award agreement and unless
otherwise determined by the Committee at grant, the recipient of an award under
this Section 10 shall be entitled to receive, currently or on a deferred basis,
interest or dividends or interest or dividend equivalents with respect to the
number of shares covered by the award, as determined at the time of the award by
the Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Stock or
otherwise reinvested.
 
(iii) Any award under Section 10 and any Stock covered by any such award shall
vest or be forfeited to the extent so provided in the award agreement, as
determined by the Committee, in its sole discretion.
 
(iv) In the event of the participant’s Retirement, Disability or death, or in
cases of special circumstances, the Committee may, in its sole discretion, waive
in whole or in part any or all of the remaining limitations (if any) imposed
with respect to any or all of an award pursuant to this Section 10.
 
(v) Each award under this Section 10 shall be confirmed by, and subject to the
terms of, an agreement or other instrument by the Company and by the
participant.
 
(vi) Stock (including securities convertible into Stock) issued on a bonus basis
under this Section 10 may be issued for no cash consideration.
 
11. Change in Control Provisions.
 
(a) Impact of Event. In the event of a “Change in Control,” as defined in
Section 11(b) of the Plan, except to the extent otherwise determined by the
Committee or the Board at or after grant (subject to any right of approval
expressly reserved by the Committee or the Board at the time of such
determination), the following acceleration and valuation provisions shall apply:
 
(i) Any Stock Appreciation Rights outstanding for at least six months and any
Stock Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested and any Incentive Stock Options may, with
the consent of the holders thereof, be treated as Non-Qualified Stock Options.
 
(ii) The restrictions and deferral limitations applicable to any Restricted
Stock, Deferred Stock, Stock Purchase rights and Other Stock-Based Awards, in
each case to the extent not already vested under the Plan, shall lapse and such
shares and awards shall be deemed fully vested.
 
(iii) The value of all outstanding Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Stock Purchase Rights and Other Stock-Based
Awards, in each case to the extent vested (including such rights which shall
have become vested pursuant to Sections 11(a)(i) and (ii) of the Plan), shall be
purchased by the Company (“cashout”) in a manner determined by the Committee, in
its sole discretion, on the basis of the “Change in Control Price” as defined in
Section 11(c) of the Plan as of the date such Change in Control is determined to
have occurred or such other date as the Committee may determine prior to the
Change in Control, unless the Committee shall, contemporaneously with or prior
to any particular Change of Control, determine that this Section 11(a)(iii)
shall not be applicable to such Change in Control.
 
 
10

--------------------------------------------------------------------------------

 
(b) Definition of “Change in Control.” For purposes of Section 11(a) of the
Plan, a “Change in Control” means the happening of any of the following after
the completion of the acquisition of Plaza Consulting Group, Inc., a Puerto Rico
corporation (the “Acquisition Effective Date”):
 
(i) When any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) of the Exchange Act, including a “group” as
defined in Section 13(d) of the Exchange Act, but excluding the Company and any
Subsidiary and any employee benefit plan sponsored or maintained by the Company
or any Subsidiary and any trustee of such plan acting as trustee) directly or
indirectly becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that a Change of
Control shall not arise if such acquisition is approved by the board of
directors or if the board of directors or the Committee determines that such
acquisition is not a Change of Control or if the board of directors authorizes
the issuance of the shares of Stock (or securities convertible into Stock or
upon the exercise of which shares of Stock may be issued) to such persons; or
 
(ii) When, during any period of twenty-four consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death, Disability or Retirement to constitute at least a majority thereof,
provided, however, that a director who was not a director at the beginning of
such 24-month period shall be deemed to have satisfied such 24-month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this Section 11(b)(ii); provided, however, that all directors who are elected to
the board not later than six months after the Acquisition Effective Date shall
be deemed to be an Incumbent Director and shall be deemed to have satisfied the
24-month requirement set forth in this Section 11(b)(ii); or
 
(iii) The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise unless approved by a
majority of Incumbent Directors.
 
(c) Change in Control Price. For purposes of this Section 11, “Change in Control
Price” means the highest price per share paid in any transaction reported on the
principal stock exchange on which the Stock is traded or the average of the
highest bid and asked prices as reported by the principal stock exchange or
market on which the Stock is traded, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the Company at
any time during the sixty-day period immediately preceding the occurrence of the
Change in Control, in each case as determined by the Committee except that, in
the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, such price shall be based only on transactions reported
for the date on which the optionee exercises such Stock Appreciation Rights,
Incentive Stock Options or, where applicable, the date on which a cashout occurs
under Section 11(a)(iii).
 
12. Amendments and Termination.
 
(a) The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted or Deferred Stock award, Stock Purchase Right or Other Stock-Based
Award theretofore granted, without the optionee’s or participant’s consent, and
no amendment will be made without approval of the stockholders if such amendment
requires stockholder approval under state law or if stockholder approval is
necessary in order that the Plan comply with Rule 16b-3 of the Commission under
the Exchange Act or any substitute or successor rule or if stockholder approval
is necessary in order to enable the grant pursuant to the Plan of options or
other awards intended to confer tax benefits upon the recipients thereof.
 
(b) The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights or any holder without the holder’s consent. The Committee may
also substitute new Stock Options for previously granted Stock Options (on a one
for one or other basis), including previously granted Stock Options having
higher option exercise prices.
 
(c) Subject to the provisions of Sections 12(a) and (b) of the Plan, the Board
shall have broad authority to amend the Plan to take into account changes in
applicable securities and tax laws and accounting rules, as well as other
developments, and, in particular, without limiting in any way the generality of
the foregoing, to eliminate any provisions which are not required to included as
a result of any amendment to Rule 16b-3 of the Commission pursuant to the
Exchange Act.
 
(d) Notwithstanding anything herein to the contrary, unless such action is
approved by Company's stockholders in accordance with applicable law: (i) no
outstanding Option or Stock Appreciation Right granted under the Plan may be
amended to provide an exercise price that is lower than the then-current
exercise price of such outstanding Option or Stock Appreciation Right (other
than adjustments to the exercise price pursuant to Section 3(c)); (ii) the
Committee may not cancel any outstanding Option or Stock Appreciation Right and
grant in substitution therefore new awards under the Plan covering the same or a
different number of shares of Stock and having an exercise price lower than the
then-current exercise price of the cancelled Option or Stock Appreciation Right
(other than adjustments to the exercise price pursuant to Section 3(c)); (iii)
the Committee may not authorize the repurchase of an outstanding Option or Stock
Appreciation Right which has an exercise price that is higher than the
then-current fair market value of the Stock (other than adjustments to the
exercise price pursuant to Section 3(c)); and (iv) the Committee may not cancel
any outstanding Option or Stock Appreciation Right and grant in substitution
therefore new awards as part of a strategy to materially enhance the position of
the holder of such Options or Stock Appreciation Rights with respect to their
value as of the time of such substitution (other than adjustments pursuant to
Section 3(c)).
 
 
11

--------------------------------------------------------------------------------

 
13. Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained in this Plan shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards under
this Plan; provided, however, that, unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan.
 
14. General Provisions.
 
(a) The Committee may require each person purchasing shares pursuant to a Stock
Option or other award under the Plan to represent to and agree with the Company
in writing that the optionee or participant is acquiring the shares without a
view to distribution thereof. The certificates for such shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer. All certificates or shares of Stock or other securities delivered
under the Plan shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Commission, any stock exchange upon which the
Stock is then listed, and any applicable Federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
 
(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
 
(c) Neither the adoption of the Plan nor the grant of any award pursuant to the
Plan shall confer upon any employee of the Company or any Subsidiary or
Affiliate any right to continued employment with the Company or a Subsidiary or
Affiliate, as the case may be, nor shall it interfere in any way with the right
of the Company or a Subsidiary or Affiliate to terminate the employment of any
of its employees at any time.
 
(d) No later than the date as of which an amount first becomes includible in the
gross income of the participant for Federal income tax purposes with respect to
any award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.
 
(e) The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Stock (or in Deferred Stock or other types of Plan awards)
at the time of any dividend payment shall only be permissible if sufficient
shares of Stock are available under Section 3 of the Plan for such reinvestment
(taking into account then outstanding Stock Options, Stock Purchase Rights and
other Plan awards).
 
(f) With respect to awards subject to Section 409A of the Code, this Plan is
intended to comply with the requirements of such Section, and the provisions
hereof shall be interpreted in a manner that satisfies the requirements of such
Section and the related regulations, and the Plan shall be operated accordingly.
If any provision of this Plan or any term or condition of any award would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
 
(g) The Company shall deliver to the Plan participant a certificate evidencing
the participant’s ownership of shares of Stock issued pursuant to an award as
soon as administratively practicable after satisfaction of all conditions
relating to the issuance of such shares. A participant shall not have any of the
rights of a stockholder with respect to such shares of Stock prior to
satisfaction of all conditions relating to the issuance of such Stock, and,
except as expressly provided in the Plan, no adjustment shall be made for
dividends, distributions or other rights of any kind for which the record date
is prior to the date on which all such conditions have been satisfied.
 
15. Effective Date of Plan.
 
The Plan shall be effective as of the date the Plan is approved by the Board,
subject to the approval of the Plan by a majority of the votes cast by the
holders of the Company’s Stock at the next annual or special meeting of
stockholders. Any grants made under the Plan prior to such approval shall be
effective when made (unless otherwise specified by the Committee at the time of
grant), but shall be conditioned on, and subject to, such approval of the Plan
by such stockholders.
 
16. Term of Plan.
 
Stock Option, Stock Appreciation Right, Restricted Stock award, Deferred Stock
award, Stock Purchase Right or Other Stock-Based Award may be granted pursuant
to the Plan, until ten (10) years from the date the Plan was approved by the
Board, unless the Plan shall be terminated by the Board, in its discretion,
prior to such date, but awards granted prior to such termination may extend
beyond that date.
 
12

--------------------------------------------------------------------------------